       Case 1:12-cv-00929-VSB-KNF Document 277 Filed 03/01/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 _________________________________________________
 AMERICAN LECITHIN COMPANY,
 LIPOID GmbH, LIPOID, LLC, and
 PHOSPHOLIPID GmbH,
                                                                         Case No. 12-cv-00929-VSB
                                   Plaintiffs,
                                                                        Document Electronically Filed
 -v-
                                                                      DEFENDANT’S LOCAL RULE
 CARSTEN MATTHIAS REBMANN,                                           56.1 STATEMENT IN SUPPORT
                                                                      OF MOTION FOR SUMMARY
                                  Defendant and                               JUDGMENT
                                  Third-Party Plaintiff,

 -v-

 HERBERT REBMANN, LIPOID STIFTUNG, LIPOID
 BETEILIGUNGS GmbH, LIPOID VERWALTUNGS AG,
 LIPOID GRUNDSTUECKS GmbH, and PHOSPHOLIPID
 FORSCHUNGSZENTRUM e.V.,

                           Third-Party Defendants.
 _________________________________________________

        Defendant Carsten Matthias Rebmann (“Matthias”) contends that the following are the

material facts in this action as to which there is no genuine issue to be tried, as established by the

pleadings, the discovery record in this action, and the accompanying affirmation and exhibits

thereto.

        1.     Matthias, while he was head of Lipoid LLC and ALC, set up hosting and email

services for them, using domain names americanlecithin.com and lipoidllc.com; at the request of,

and with full knowledge and participation, of employees of the Lipoid Group, to resolve major

difficulties they were having with their email and internet services.

        2.     Matthias had obtained the other domain names at issue in this case - alcolec.com;

cerasome.com; nanosolve.com; phosal.com; phospholipon.com; and phytosolve.com at his own
      Case 1:12-cv-00929-VSB-KNF Document 277 Filed 03/01/19 Page 2 of 4



initiative to protect the Lipoid Group in case they might want to use them in the future.

       3.      Matthias had used his personal account to set up these services and the domain

names were registered in his account, but, in all respects, they were used, if at all, only for Lipoid

Group purposes.

       4.      Matthias had been billed for and was personally paying all of the costs associated

with these services.

       5.      All of this was done with the full knowledge of Herbert Rebmann, Matthias father

and head of the Lipoid Group of companies based in Germany and Switzerland.

       6.      When Matthias was fired, he offered to transfer of the domain names and asked that

he reimbursed for the expenses he had incurred in establishing and maintaining services on them.

       7.      Herbert ignored Matthias’ offer and instead set up new email accounts for Lipoid

LLC and ALC and a new domain name for ALC, so that the companies could function without

needing anything from Matthias.

       8.      Herbert started this litigation, claiming “irreparable harm,” after he had taken steps

to assure there would be no harm.

       9.      Matthias at all times was willing to turn over the domain names, but initially sought

reimbursement.

       10.     To avoid protracted litigation with his father, Matthias offered to turn them over

even without reimbursement of his expenses.

       11.     Herbert still refused to take them and opted instead to continue this litigation.

       12.     The laptop and “CRM software” which Plaintiffs seek to cause Matthias to transfer
       Case 1:12-cv-00929-VSB-KNF Document 277 Filed 03/01/19 Page 3 of 4



to them or destroy belonged to Matthias, who had purchased them from Lipoid LLC at his father’s

instruction.

        13.    The so-called “CRM software” on Matthias’ laptop was nothing more than a

contact manager and contained no trade secrets or proprietary information.

        14.    To avoid ongoing litigation with his father, which he could not afford, Matthias

offered to “return” them even though they belonged to him.

        15.    Herbert, rejected taking them in favor of continuing the lawsuit.

The citations to the record are contained in Defendant’s Memorandum of Law submitted herewith.

 Date: March 1, 2019
                                                      Respectfully submitted,
                                                     SAMUEL GOLDMAN & ASSOCIATES



                                               By:

                                                     200 Park Avenue, Suite 1700
                                                     New York NY, 10166
                                                     Tel. (212) 725-1400
                                                     Fax. (212) 725-0805
                                                     Email: sg@sgalaw.com
                                                     Attorneys for Defendant and Third-Party
                                                     Plaintiff




 To:     Gregory F. Hauser
         Sherica R. Bryan
         Wuersch & Gering LLP
         100 Wall Street, 10th
         Floor New York,
         New York 10005
         Tel: (212) 509-5050
         Fax: (212) 509-9559
         Attorneys for Plaintiff
Case 1:12-cv-00929-VSB-KNF Document 277 Filed 03/01/19 Page 4 of 4
